DECISION
Taileifi claimed land which has been in occupation by Samana for many years. Samana was about to erect a house on the land which had been occupied by the Samana family, when Taileifi interposed and invoked the court for an injunction restraining Samana from building this house; hence this suit.
In addition to the land upon which this house was being erected, several other lands of the Samana family have been contested also by Taileifi and the title to these lands has been tried in conjunction with the original suit.
It is admitted by the plaintiff that the three properties claimed are the property of the Samana family, but it is *156claimed that he, Taileifi, controls the Samana family; that he can name any person to be a Samana; that he can take away the name from any person holding the name Samana, and further in support of his claims, he asserts that he has alienated other sections of this land in days past without objection or hindrance, — because he has so dealt with these lands, that he has a right also to do what he likes with the Samana lands at the present time.
This appears to be a dispute amongst the Samana family. Taileifi holds a certain office in the Samana family. If a Samana dies, the only person who can keep vigil over the corpse is Taileifi. Such an office obtains in many families in Samoa, but by virtue of that office, the holder of it cannot claim an absolute title to the lands of the family.
The sales which Taileifi says he has made in the past, and on account of which he claims to be the absolute owner of the Samana lands, are sales, which, had they been contested in any court that might have been established at that time would not have been held good.
It frequently happens in some families that when one member has been of a strong mind, he has assumed the title lands and dealt with the property as if it were his own, while the other members of the family who have been weak and too much afraid to oppose him, but there were no courts established where the people could go for protection, and so they had to submit to these forcible sales by the stronger members of their family.
The court orders that these lands, Paipatele, Fasaga and Vaivela are the property of Samana as the head of the Samana family and that Taileifi and other members of the Samana family cannot have control of any part of these lands apart from Samana.
If Taileifi has that right which he says he has of naming the Samana, he can name a Samana and when that person *157holds the name, he controls the whole of the family property. Taileifi still holds the office he claims to hold in the Samana family, and there is no one in the Samana family who can displace him from that office. These old claims which families have, covering the relationships among themselves are still respected.
So from henceforth, let it be understood that the Samana family will control these lands.
Samana must consider the desires of all fhe members of his family, Taileifi among the rest of them.
The costs of the court may appear to be heavy, but there are three pieces of land. The costs will be $60, which will cover everything, including the title to these three pieces of land.
The court looks to Samana to pay it as head of the family, but he will collect it from all members of his family, using these lands.
Let a decree issue vesting the title of these three lands in Samana as trustee, and the Registrar of Titles is ordered to issue a certificate of title ,to said Samana for the said three pieces of land.